[Cite as State ex rel. Hughley v. McMonagle, 123 Ohio St. 3d 91, 2009-Ohio-4088.]




      THE STATE EX REL. HUGHLEY, APPELLANT, v. MCMONAGLE, JUDGE,
                                       APPELLEE.
                    [Cite as State ex rel. Hughley v. McMonagle,
                        123 Ohio St. 3d 91, 2009-Ohio-4088.]
Mandamus to compel resentencing denied — Adequate remedy at law.
  (No. 2009-0574 — Submitted August 11, 2009 — Decided August 20, 2009.)
       APPEAL from the Court of Appeals for Cuyahoga County, No. 92713,
                                    2009-Ohio-1259.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals denying the
petition of appellant, Kevin Hughley, for a writ of mandamus to compel appellee,
Cuyahoga County Common Pleas Court Judge Timothy McMonagle, to
resentence him to correct an allegedly improper resentencing order. Hughley “has
or had adequate remedies in the ordinary course of law, e.g., appeal and
postconviction relief, for review of any alleged sentencing error.” State ex rel.
Jaffal v. Calabrese, 105 Ohio St. 3d 440, 2005-Ohio-2591, 828 N.E.2d 107, ¶ 5;
see also State ex rel. Hughley v. McMonagle, 121 Ohio St. 3d 536, 2009-Ohio-
1703, 905 N.E.2d 1220, ¶ 1. This holding renders moot Judge McMonagle’s
motion to strike Hughley’s merit brief.
                                                                      Judgment affirmed.
        MOYER,      C.J.,   and    PFEIFER,     LUNDBERG       STRATTON,       O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                  __________________
        Kevin Hughley, pro se.
                            SUPREME COURT OF OHIO




       William D. Mason, Cuyahoga County Prosecuting Attorney, and James E.
Moss, Assistant Prosecuting Attorney, for appellee.
                           ______________________




                                        2